             Case MDL No. 2981 Document 84 Filed 01/24/21 Page 1 of 3




                              BEFORE THE JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION


 IN RE GOOGLE ANTITRUST                             MDL No. 2981
 LITIGATION


 PLAINTIFF PAIGE’S OPPOSITION TO DEFENDANTS’ UNTIMELY MOTION FOR
             LEAVE TO FILE SUPPLEMENTAL INFORMATION


        Defendants Alphabet Inc., Google LLC, Google Ireland Limited, Google Commerce Ltd.,

Google Payment Corp., and Google Asia Pacific Pte. Ltd. (collectively, “Google”) do not claim

ignorance of this Panel’s Rules or the briefing schedule set for the Motion to Transfer. Nor does

Google claim that the rules or the briefing schedule are in any way unfair. Google simply argues

that the rules should not apply to it. Although all other parties have followed the briefing schedule,

Google believes that it should be treated differently.

       This Panel closed briefing on the Motion to Transfer on December 8, 2020, for the original

parties to this Motion, and has made clear that it wished to have all briefs, even by new parties,

filed by January 21 (see Doc. 45, stating “Briefing in this matter is now closed.” Parties in any

potential tag-along action may file an Interested Party response . . . no later than the Thursday prior

to the hearing session) (emphasis added). Despite this, Google filed an additional brief, close to

midnight on January 22, attaching yet a second late brief, in a last-minute attempt to get the last

word, despite not being the moving party.

       Ignoring the rules and deadlines in this proceeding has become a pattern with Google. On

December 28, 2020, 20 days after briefing closed, Google filed a supplemental statement in

response to a Notice of Related Actions essentially arguing its Opposition to Plaintiff Paige’s

Motion to Transfer and asking the Panel to disregard the two related actions pending in the District
            Case MDL No. 2981 Document 84 Filed 01/24/21 Page 2 of 3




of Columbia, though this Panel’s Rules do not permit briefing in response to Notices of Related

Actions. See Doc. No. 50, Defendants’ Response to Notice of Related Actions. Google made yet

another improper filing on December 30, 2020, Doc. 52, that, again, in violation of this Panel’s

orders on the briefing schedule, purported to “update[] Defendants’ Response in Opposition to

Plaintiff J. Jackson Paige’s Motion for Transfer and Consolidation Pursuant to 28 U.S.C. § 1407.”

See Defendants’ Notice of Related Actions. Google made both filings after the close of briefing,

without either requesting, or obtaining, permission from this Panel.

       With respect to its two most recent briefs, filed late this past Friday, Google claims that

they are necessary now because Google has finally agreed that centralization is called for, based

on additional actions filed around the country. But there is no reason Google could not have

advised of its position sooner. Indeed, most of the additional actions Google mentions have been

on file for at least several weeks. And, in any event, Google’s two briefs are not simply a short

statement advising that it now agrees to centralization. They are, instead, further argument for the

position it already stated in its opposition brief, filed on November 27, namely that the actions

should be transferred to the Northern District of California. Google has already had ample time

and space to make that argument, and, indeed, did so in its Opposition to the Motion to Transfer,

as it admits in its new proposed supplemental filing. [Proposed] Supplemental Information, at 2

(“Google’s Response stated that if the Panel concludes that centralization is appropriate, the

Northern District of California is the most appropriate forum for centralization.”).

       At this juncture, arguments will be heard on Thursday, and Plaintiff Paige respectfully

posits that nothing further is necessary or warranted.

       Plaintiff Paige thus respectfully suggests that granting Google’s request would be not only

an unreasonable circumvention of multiple deadlines, but also highly prejudicial to the other



                                                 2
            Case MDL No. 2981 Document 84 Filed 01/24/21 Page 3 of 3




parties in this proceeding, who have followed the rules, and who would themselves, in the name

of fairness, request further briefing if Google’s request for additional briefing were granted.

Plaintiff Paige respectfully requests that this Panel deny Google’s request to file its supplemental

information and disregard its Motion for such briefing as an additional, unauthorized supplemental

brief.

Dated: January 24, 2021                              Respectfully submitted,


                                                      /s/ Jonathan W. Cuneo
                                                     Jonathan W. Cuneo
                                                     Victoria Sims
                                                     Blaine Finley
                                                     CUNEO GILBERT & LADUCA, LLP
                                                     4725 Wisconsin Ave., NW Suite 200
                                                     Washington, DC 20016
                                                     202-789-3960
                                                     jonc@cuneolaw.com
                                                     vicky@cuneolaw.com
                                                     bfinley@cuneolaw.com

                                                     Gerard V. Mantese
                                                     Kathryn Eisenstein
                                                     MANTESE HONIGMAN, P.C.
                                                     1361 E. Big Beaver Road
                                                     Troy, MI 48083
                                                     Phone: (248) 457-9200 ext. 203
                                                     Fax: (248) 457-9201
                                                     gmantese@manteselaw.com
                                                     keisenstein@manteselaw.com

                                                     Counsel for Plaintiff J. Jackson Paige




                                                 3
